Miller, Oh. J.
On the trial the State offered evidence to prove “ the general reputation of the house for prostitution and lewdness” within three years prior to the finding of the indictment; also evidence to prove what was the general reputation of the inmates of this house as to their being prostitutes within the same time; all of which the court excluded on objections of the defendant.
It was competent for the State to prove the bad character of the house by evidence of the bad character of the persons resorting thereto, and of the inmates thereof. The State v. Hand, 7 Iowa, 411; and, therefore, the court erred in excluding evidence of the general character of the inmates of the house described in the indictment; but there was no error in excluding evidence of the general reputation of the house. The house gets its character from that of the inmates and those who resort thereto. The fact that the inmates of the house and those who resort thereto are persons of bad character, constitutes evidence to establish the bad character of the *380house, and the house cannot have any general reputation or character except as it is obtained through these and other facts. The facts, and not evidence of general character, must, ■therefore, be the only evidence competent to establish the bad character of the house.
For the error in excluding evidence of the general reputation of the inmates of the house, the judgment will be reversed; but no further proceeding will be had in the case, to the prejudice of the defendant.
Reversed.